                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                           CRIMINAL ACTION NO. 2:18-cr-00225-05

TERRENCE JOSEPH MCGUIRK,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s Motion to Suppress Evidence Pursuant to Franks

v. Delaware (Document 628), filed by Defendant Terrence McGuirk and joined by Defendants

Michael Rhodes, Aurelius Edmonds, and Michael Holley. Therein, the Defendant challenges the

July 23, 2018 wiretap application, which he alleges misleadingly suggested that the telephones

were subject to a previous order to intercept communications. The application also references

“approximately 329 calls” between a telephone belonging to James Kilkenny, identified as “a

known methamphetamine dealer in Parkersburg, West Virginia” and Subject Telephone 4 between

May 20, 2018 and July 4, 2018. However, Mr. Kilkenny was incarcerated during that period,

rendering the suggesting that the subject telephone was being used for frequent communications

with a “known methamphetamine dealer” misleading. Mr. McGuirk further notes that one of the

law enforcement officers involved in the wiretap application and monitoring of communications,

then-Trooper First Class C. A. Blevins, was found to have made material omissions and

misrepresentations related to a search warrant in the Northern District of West Virginia. He seeks
to suppress all evidence obtained as a result of the interception of Subject Telephones 4, 5 and 6,

and requests an evidentiary hearing as to this motion.

       The Court has also reviewed the United States Response to Motion to Suppress Evidence

Pursuant to Franks v. Delaware (Document 650), the separately-filed, sealed exhibit containing

the wiretap affidavit (Document 660) and Defendant Terrence McGuirk’s Reply to United States

Response to Motion to Suppress Evidence Pursuant to Franks v. Delaware (Document 703). The

United States argues that the July 23, 2018 wiretap application, affidavit, and order sought initial,

rather than continued, interception of wire and electronic communications, and the styles correctly

reflect that purpose. A “typographical error” in one paragraph misstates the purpose “as seeking

the initial interception of wire and continued interception of electronic communications.” (Resp.

650 at 3, citing Affidavit P. 4) (emphasis in original.)         The United States explains that

communications over the subject telephones had not been previously monitored, although the

evidence linking those telephones to the investigation “includes communications involving the

Subject Telephones that occurred over other wiretapped telephones.” (Id. at 4.) The United

States argues that the erroneous reference to continued interception had no impact on the probable

cause determination.

       The United States contends that agents possessed information believed to be reliable

regarding James Kilkenny’s status as a methamphetamine dealer and his identification with the

Kilkenny phone. It notes that the Defendants have not offered evidence or proof of their assertion

that Mr. Kilkenny was incarcerated at the time the calls took place, and states that “agents believe

that Kilkenny was not incarcerated during this time.” (Id. at 5.) In addition, the United States

contends that even if the Kilkenny information were false, probable cause was amply established


                                                 2
by other information, including intercepted communications between Subject Telephone 3 and

Subject Telephone 4.

       Finally, the United States argues that the probable cause determination is not impacted by

the absence of a witness statement regarding Mr. McGuirk’s status as a supplier to Mr. Rhodes, or

by the attack on the credibility of “an officer whose only involvement in this case was to work in

the wire room monitoring intercepted communications.” (Id. at 6.) That officer’s credibility is

of little relevance, according to the United States, because “[t]he affidavit clearly shows that the

affiant personally reviewed all relevant intercepts before including them.” (Id. at 6–7.)

       In his Reply, the Defendant asserts that records from the Wood County, West Virginia,

Circuit Court Clerk indicate that James Kilkenny was arrested on December 29, 2017 and on May

22, 2018 and did not post bond. The Defendant claims that Kilkenny was incarcerated until he

was sentenced on August 27, 2018 and that the affidavit submitted in support of the wiretap failed

to indicate that the communications intercepted from the “Kilkenny phone” were not made by

James Kilkenny. The Defendant attached four exhibits in support of this argument.

       18 U.S.C. § 2518 governs the interceptions of wire, oral, and electronic communications.

That provision requires that wiretaps be authorized in advance by a judge and requires the

presentation of specified information.

               In order to issue a wiretap, a judge must determine, on the basis of
               the application for the wiretap, that probable cause exists to believe
               that (1) an individual is committing, has committed, or is about to
               commit an offense enumerated in 18 U.S.C. § 2516; (2) particular
               communications concerning that offense will be obtained by the
               wiretap; and (3) the target facilities will be used in connection with
               the offense. The trial judge must also determine (4) the necessity for
               the wiretap—that is, normal investigative procedures have been
               tried and have failed or reasonably appear to be unlikely to succeed
               if tried or appear to be too dangerous.

                                                 3
United States v. Sellers, 512 F. App'x 319, 328 (4th Cir. 2013) (unpublished) (internal citations

omitted). “The probable cause required for issuance of a wiretap order is the same as that which

is necessary to obtain the issuance of a search warrant.” United States v. Talbert, 706 F.2d 464,

467 (4th Cir. 1983).

       The Court has carefully reviewed the wiretap application and affidavit. As the Court

previously found in denying Defendant Terrence McGuirk’s Motion to Exclude Evidence of

Audiotapes (Document 624), the misstatement regarding “continued” rather than “initial”

interception of electronic communications had no impact on the probable cause analysis and, given

the lack of any additional reference to prior interceptions of the subject telephones, was not

misleading. The application and affidavit contain ample evidence supporting a probable cause

determination as to each subject telephone. Subject Telephone 4 was involved in conversations

arranging drug sales to Michael Rhodes that were monitored via the previously approved wiretap

on Subject Telephone 3. The number of calls and messages—3,621 calls and 4,525 texts—during

the approximately three-week period between May 20, 2018 and July 5, 2018, is itself somewhat

suspicious. In addition, Mr. McGuirk, then identified as UNSUB-2, used both Subject Telephone

4 and Subject Telephone 5, and calls between those phones and devices subject to previous

interception orders indicated substantial involvement in drug distribution. Although the exhibits

submitted by Mr. McGuirk with his Reply do not conclusively establish the time frame during

which Mr. Kilkenny was incarcerated, the Court has considered whether the application sets forth

probable cause as to Subject Telephone 4 without reference to the Kilkenny phone. Although the

communications between Subject Telephone 4 and the Kilkenny phone are relevant to the probable



                                                 4
cause analysis, they are not necessary to support the finding that probable cause existed for

interception of wire and electronic communications on Subject Telephone 4.

       Given this conclusion, the Court finds that a Franks hearing is unnecessary. Franks v.

Delaware, 438 U.S. 154, 171–72 (1978) (holding that a hearing is required if the challenger to a

warrant makes specific allegations of falsehoods accompanied by an offer of proof, and there is

not sufficient evidence to support a finding of probable cause absent the allegedly false material);

United States v. Robinson, 770 F. App'x 627, 628–29 (4th Cir. 2019) (unpublished); see also

United States v. Sellers, 512 F. App'x 319, 329 (4th Cir. 2013) (finding that wiretap applications

satisfied “the probable cause and necessity standards” after “excising the allegedly impermissible”

supporting information, and declining to engage in additional analysis into potential justifications

for use of the challenged information).

       Mr. McGuirk’s remaining arguments likewise fail to establish that the wiretap application

was not supported by probable cause or was tainted by false or misleading information.

Therefore, after careful consideration, the Court ORDERS that the Defendant’s Motion to

Suppress Evidence Pursuant to Franks v. Delaware (Document 628) be DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          February 5, 2020




                                                 5
